Appeal from an order of the Supreme Court, Oneida County (Robert F. Julian, J.), entered October 31, 2006. The order, insofar as appealed from, directed defendants John M. McKennan, M.D. and Oxford Medical Imaging, EC. to deliver certain original x-ray films to the Chief Clerk of the Court upon completion of all depositions.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed with costs. Present— Martoche, J.E, Smith, Peradotto, Green and Pine, JJ.